DETAILED ACTION

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest “a function abbreviation character string complementing unit complementing a character before key-input of the function abbreviation candidate when the key-input character is a part of the function abbreviation candidate and a number of the function abbreviation candidates is one and returning the complemented function abbreviation candidate to the key-in buffer storage unit, and 19P00593US0 (FANF-873US)22 a function abbreviation-code conversion unit converting a character string indicating the function abbreviation candidate returned to the key-in buffer storage unit after the complement into a program code based on the correspondence relationship”, as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
The prior art of record also fails to teach or fairly suggest “a display preprocessing display unit selecting a part 19P00593US0 (FANF-873US)23 other than the program code in the program as a word to be displayed as it is on a display device and, when the program code is not converted, selecting the program code as the word to be displayed on the display device and, when the program code is converted into the function abbreviation, selecting the function abbreviation after conversion as the word to be displayed on the display device”, as recited in claim 3, in combination with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
04/09/22